PER CURIAM.
Jonathon Aaron Harter appeals his sentences for two counts of DUI manslaughter, one count of DUI with serious bodily injury, and two counts of DUI 'with property damage. All offenses arise out of an automobile accident on March 21, 1997. Mr. Harter received three concurrent sentences of twenty-six years’ imprisonment for the three felony convictions. The sentences were imposed under the 1995 sentencing guidelines. We find no merit in Mr. Harter’s argument that the trial court erred in failing to depart downward from the guidelines or in assessing victim injury points.
We remand this case to the trial court, however, to reconsider the sentences for the three felonies pursuant to Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000).
THREADGILL, A.C.J., and ALTENBERND and NORTHCUTT, JJ., Concur.